ROSS, Circuit Judge.
The question presented by this petition is whether or not the District Court erred in confirming an order made by the referee in the bankruptcy proceedings against Cooney Bros., a partnership, and E. PL and B. E. Cooney as individuals, consolidating therewith the bankruptcy proceedings against Cooney Bros. & Walsh, a corporation, upon evidence which showed that the corporation styled Cooney Bros. & Walsh was a mere form under which E. PI. Cooney also transacted business, and of the property of, which corporation F.
PL. Cooney was the real owner.
*92We see-no error in the action of the court in affirming the action of the referee, for, so far from resulting in injury to any right of any creditor of Cooney Bros. & Walsh, the creditors of that corporation can, as said by the court below, be better protected “through one administration than by having several, with the attendant burden of doubling expenses and costs.” As also said by the District Court, the trustee chosen in the prior proceedings against Cooney Bros, and F. H. and B. E. Cooney may readily be changed in the event any of the creditors shall be able to show that he is not the proper person.
The petition for revision is dismissed, at the petitioner’s cost.